DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 9/9/2021. Claims 1-20 are cancelled. Claims 21, 27, 34-35, 38, and 40 are amended. Claims 21- 40 are pending in this action.

Response to Arguments

Applicant's arguments filed 9/9/21 and regarding claim 40 is moot in view of new grounds of rejection. Arguments regarding claims 21-39 have been fully considered but are not persuasive.
In response to Applicant’s arguments on page 9 that “The Office Action alleges that Schnurr discloses "displaying the probability of the at least one fantasy sports team gaining at least one fantasy point being to the user via an overlay" and cites to figures 3-5 of Schnurr and "related text." Office Action, p. 8. Figures 3-5 of Schnurr, however, mention nothing about fantasy sports or fantasy points, more specifically. Moreover, although the specification of Schnurr discusses fantasy sports teams in the context of determining user preferences, there is no disclosure of predicting an event that will result in scoring fantasy points. As such, Schnurr fails to teach or disclose the following claim features: "determining a likelihood of the at least one fantasy sports 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Schnurr (of record) in view of Ellis (of record).


receiving fantasy sports data associated with at least one fantasy sports league (see Schnurr, at least at [0061] and related text), wherein the at least one fantasy sports league comprises at least one fantasy sports team owned by a user (see Schnurr, at least at [0061] and related text);
receiving sports data from a sports data provider (see Schnurr, at least at [0024]-[0025], [0030]-[0031], [0035]-[0036], [0052], and related text), wherein the sports data comprises a present status of a sports game (see Schnurr, at least at [0052] and related text); 
based on the present status of the sports game (see Schnurr, at least at [0052] and related text) and at least one rule of the at least one fantasy sports league (the rule being preference data of the user in relation to the fantasy sports league, see Schnurr at least at [0061] and related text), determining a likelihood of the at least one fantasy sports team gaining at least one fantasy point (the predictions relating to the user’s preference of information associated with a particular fantasy team member, i.e., M. Lynch, see Schnurr, at least at [0052], [0054]-[0057], [0059], [0060]-[0063], [0066], [0077]-[0079], [0112], Figs. 3-5, and related text); 
based on the likelihood of the at least one fantasy sports team gaining at least one fantasy point (see Schnurr, at least at [0052], [0054]-[0057], [0059], [0060]-[0063], [0066], [0077]-[0079], [0112], Figs. 3-5, and related text), 
generating a notification associated with the sports game (i.e., “The Raiders are predicted to score on the next play (see Schnurr, at least at [0059]-[0060], wherein the notification comprises information associated with the sports game (client computing system 218/102 intelligently selects particular statistical data and/or predictions for visual presentation; as that statistical data may be 
receiving a selection to display the at least one channel for viewing the sports game (see Schnurr, at least at [0020] and related text).  
Schnurr also does not disclose the notification comprising the present status of the sports game. 
In an analogous art relating to a system for providing sports watching guidance, Ellis discloses programming information identifying at least one channel for viewing the sports game a notification (see Ellis, at least at [0011]-[0012] and related text); and
a notification comprising the programming information associated with the sports game, at least one channel, and the present status of the sports game (interactive scoreboard, see Ellis, at least at [0068], [0071]-[0073], [0086], [0089]-[0092], and related text).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Schnurr to include the limitations as taught by Ellis for the advantage of providing a more efficient notification to the user that included more robust information.
Regarding claim 22, Schnurr in view of Ellis discloses wherein the present status of the sports game comprises an identification of at least one player in the sports game (i.e., M. Lynch, see Schnurr, at least at Figs. 3-5, and related text).  
Regarding claims 23, 34, and 36-38, Schnurr in view of Ellis discloses wherein the at least one player is a player on the at least one fantasy sports team owned by the user (see Schnurr, at least at [0061] and related text; and see Ellis, at least at [0070], [0086], [0126]-[0128], and related text).  
wherein the programming information indicates an availability to view the sports game based on at least one content subscription of the user (see Ellis, at least at [0013], [0071], [0073], and related text).  
Regarding claim 25, Schnurr in view of Ellis discloses wherein the at least one content subscription is at least one of: an Internet-streaming subscription, a broadcast subscription, a satellite subscription, and a cable subscription (see Ellis, at least at [0014], [0040]-[0041], and related text).  
Regarding claim 26, Schnurr in view of Ellis discloses recording at least one portion of the sports game (see Ellis, at least at [0096], [0129]-[0130] and related text).  
Regarding claim 27, Schnurr in view of Ellis discloses wherein the at least one portion is a portion after the notification is generated (see Ellis, at least at [0095]-[0096]).  
Regarding claims 28, Schnurr in view of Ellis discloses wherein the fantasy sports data comprises statistics associated with the at least one player (see Schnurr, at least at [0052], [0054]-[0057], [0059], [0060]-[0063], [0066], [0112], Figs. 3-5, and related text).  
Regarding claim 29, Schnurr in view of Ellis discloses wherein the likelihood of the at least one fantasy sports team gaining at least one fantasy point is based on the statistics associated with the at least one player (see Schnurr, at least at [0052], [0054]-[0057], [0059], [0060]-[0063], [0066], [0112], Figs. 3-5, and related text).  
Regarding claim 30, Schnurr in view of Ellis discloses wherein the present status of the sports game comprises an indication of whether at least one player is actively playing in the sports game, wherein the at least one player is a player on the at least one fantasy sports team owned by the user (see Schnurr, at least at [0033], Figs. 3-5, and related text).  
wherein the fantasy sports data comprises statistics associated with at least one other fantasy sports team in the at least one fantasy sports league, wherein the at least one other fantasy sports team is not owned by the user (see Schnurr, at least at [0061], and related text).  
Regarding claim 32, Schnurr in view of Ellis discloses wherein the present status comprises at least one of: statistics associated with at least one team playing in the sports game, a game score, a likelihood of a comeback, a rivalry, and a likelihood of an exciting event (see Schnurr, at least at [0052], [0054]-[0057], [0059], [0060]-[0063], [0066], [0112], Figs. 3-5, and related text).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Schnurr (of record) in view of Ellis (of record) and Zhang et al. (US20150334439, hereinafter Zhang).

Regarding claim 40, Schnurr in view of Ellis discloses limitations as in claims 1 and 11 including programming information associated with a sports game (see above), and discloses recording at least one portion of the sports game (see Ellis, at least at [0096], [0129]-[0130] and related text), but does not specifically disclose a notification comprising information that identifies at least one channel that is determined to be available for viewing based on at least one content subscription of the user. 
In an analogous art relating to a system for providing information, Zhang discloses a notification comprising information that identifies at least one channel that is determined to be available for viewing based on at least one content subscription of a user (see Zhang, at least at [0002], [0031], and related text).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/            Primary Examiner, Art Unit 2421